Case 1:18-cv-11477-ER Document 26 Filed 02/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JEFFREY JORDAN, individually and on
behalf of others similarly situated,

Plaintiff,
— against — ORDER
KRASDALE FOODS, INC., 18 Civ. 11477 (ER)

Defendant.

 

 

Ramos, D.J.:

 

On November 15, 2019, the parties submitted an application to the Court for preliminary
settlement approval.! Doc. 21. On January 13, 2020, the Court declined to approve the
agreement without prejudice because: (1) the parties had failed to submit documentation
regarding the attorney’s fees calculations for Plaintiffs counsel; (2) the settlement agreement
provided for an inappropriate tax allocation of Jordan’s award; and (3) the Court was unable to
confirm whether a referenced second agreement properly excluded the FLSA claims. Doc. 23.

In response to the Court’s Order, the parties submitted an amended motion and revised
settlement agreement. Doc. 24. With this amended motion, the parties submitted records
supporting a lodestar calculation of $30,362.50. Doc. 24, Ex. 2. This lodestar adequately
supports Plaintiff's counsel’s fee of $31,501.39. See, e.g., Chamoro v. 293 3rd Café Inc., No. 16
Civ. 339 (PAE), 2016 WL 5719799, at *5 (S.D.N.Y. Sept. 30, 2016) (approving a 1.38 multiplier

of the lodestar). The revised settlement agreement also provides that the entirety of the award

 

' The Court assumes familiarity with the record and its prior Order, which details the facts and procedural history of
this case. See Doc. 23.

 

 
Case 1:18-cv-11477-ER Document 26 Filed 02/24/20 Page 2 of 2

will be reported on an IRS Form W-2. Doc. 24, Ex. 1 § 3(a); see Guzman v. Prodelca Corp., No.
16 Civ. 2637 (AJP), 2016 WL 4371631, at *2 (S.D.N.Y. Aug, 16, 2016) (“[W]here an FLSA
plaintiff receives in a settlement less than the full amount of alleged unpaid wages, all of the
settlement payments to the plaintiff (after deduction of attorneys’ fees and costs) must be on a
taxable W-2 basis.””). Finally, after reviewing the parties’ second agreement, the Court can
confirm that it properly exempts Jordan’s FLSA claims. See Hotaranu v. Star Nissan Inc., No.
16 Civ. 5320 (KAM) (RML), 2018 WL 1136528, at *1 (E.D.N.Y. Feb. 27, 2018) (collecting
cases and noting that “separate settlement agreements of non-FLSA claims in a combined
FLSA/non-FLSA action would not generally be subject to court approval, insofar as their terms
concerned only the non-FLSA claims”).

Accordingly, the Court finds that the revised settlement agreement comports with Cheeks
v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) and approves the agreement. The
Court hereby dismisses the case with prejudice. The Clerk of Court is respectfully directed to

terminate the motion, Doc. 24, and to terminate the case.

SO ORDERED.

Dated: February 24, 2020
New York, New York

 

Edgardo Ramos, U.S.D.J.

 
